Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a division of 16132424 (filed 09/16/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 6, the phrase “…an internal facing interface of a network interface controller portion of a network interface resource comprising: a data-plane packet input processor, a data-plane packet output processor, and the network interface controller, implemented on a chip…” is unclear and ambiguous.  For example, it is unclear as to what or which is being implemented on a chip as there are many components recited in said phrase.  Clarification or correction is requested.  For examining purposes, the 
Claim 1 line 10, "the packet" has no antecedent basis.  Similar problem appears in each of claims 2-10.
Claim 1 line 10, the phrase “the packet” is unclear and ambiguous as to whether it is referred to the “outgoing packet” as in claim 1 line 3.  Clarification is requested.  Similar problem appears in each of claims 2-10.
Claim 4 line 1-2, the phrase “a packet handling entity” is unclear and ambiguous as to whether it is referred to the “packet handling entity” as in claim 3 line 3.  If indeed so, it is suggested that --- a packet handling entity --- be changed to --- the packet handling entity ---.  If not, a clarification on the record is requested.  Similar problem appears in each of claims 5, 6, 8, 9, and 10.
Claim 4 line 2, the phrase “a packet management policy” is unclear and ambiguous as to whether it is referred to the “packet management policy” as in claim 3 line 4.  If indeed so, it is suggested that --- a packet management policy --- be changed to --- the packet management policy ---.  If not, a clarification on the record is requested.  Similar problem appears in each of claims 5, 6, 8, 9, and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karino; Shuichi (US 20110320632 A1, hereinafter Karino), in view of Basavaiah et al. (US 20140282526 A1, hereinafter Basavaiah).

Regarding claim 1, Karino teaches a method for network switching with co-resident data-plane processors and network interface controller, comprising (note: in general, there are many figures along with their corresponding paragraphs are relevant to claim 1 rejection, for example but not limited to, figures 5, 6, 7, 9, 10, 11, 12, 16, 19, 20, 22, 23, 24, 25, 26 and their paragraphs; in particular, see at least, but not limited to, figures 5, 6, 7, 9, 10,11 and their corresponding paragraphs for claim 1 rejection purposes): 
receiving an outgoing packet at an internal facing interface of a network interface controller portion of a network interface resource comprising: a data-plane packet input processor, a data-plane packet output processor, and the network interface controller; providing the outgoing packet processed by the network interface controller to the data-
Karino differs from the claim, in that, it does not specifically disclose [component that is] implemented on a chip; which is well known in the art and commonly used for providing robust and flexible data communication hardware and software.
Basavaiah, for example, from the similar field of endeavor, teaches similar or known mechanism such that [component that is] implemented on a chip (Basavaiah, see at least para. 23); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Basavaiah into the method of Karino for providing robust and flexible data communication hardware and software.

Regarding claim 2, Karino in view of Basavaiah teaches providing the packet processed by the network interface controller to the data-plane packet input processor 
Regarding claim 3, Karino in view of Basavaiah teaches providing the packet to the target entity according to the determination comprises: providing the packet to a packet handling entity; and processing the packet in accordance with a packet management policy at the packet handling entity.  (Karino, see at least para. 73-76)

Regarding claim 4, Karino in view of Basavaiah teaches the processing the packet by a packet handling entity in accordance with a packet management policy comprises: discarding the packet.  (Karino, see at least para. 73-76 along with fig. 17)

Regarding claim 5, Karino in view of Basavaiah teaches the processing the packet by a packet handling entity in accordance with a packet management policy comprises: providing the packet to a different destination than the target entity.  (Karino, see at least para. 73-76)

Regarding claim 6, Karino in view of Basavaiah teaches the processing the packet in accordance with a packet management policy at the packet handling entity comprises: providing the processed packet to a network via the data-plane packet output processor.  (Karino, see at least para. 73-76)

Regarding claim 7, Karino in view of Basavaiah teaches providing the packet to the target entity according to the determination comprises: providing the packet processed by the data-plane packet input processor to a storage; requesting the packet by the target entity; and processing the packet by a packet handling entity in accordance with a packet management policy.  (Karino, see at least para. 73-76 along with the teaching of First Embodiment of para. 92-104, in particular, fig. 16)

Regarding claim 8, Karino in view of Basavaiah teaches the processing the packet in accordance with a packet management policy at the packet handling entity comprises: providing the processed packet to the target entity.  (Karino, see at least para. 73-76 along with the teaching of First Embodiment of para. 92-104, in particular, fig. 16)

Regarding claim 9, Karino in view of Basavaiah teaches the processing the packet by a packet handling entity in accordance with a packet management policy comprises: providing the packet to a different destination than the target entity.  (Karino, see at least para. 73-76 along with the teaching of First Embodiment of para. 92-104, in particular, fig. 16)

Regarding claim 10, Karino in view of Basavaiah teaches the processing the packet by a packet handling entity in accordance with a packet management policy comprises: discarding the packet.  (Karino, see at least para. 73-76 along with fig. 17 and the teaching of First Embodiment of para. 92-104, in particular, fig. 16)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465